DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20150131035).

    PNG
    media_image1.png
    265
    884
    media_image1.png
    Greyscale

Regard to claim 13, Chen discloses an electronic device 10  (Fig. 4) comprising:
an electronic module [Light-based component 92 (i.e., a camera, a light sensor, a light emitter, or other component) [0048]];
a display panel 46 comprising 
a first area [opening 94] overlapping the electronic module 92 and 
a second area at least partially surrounding at least a portion of the first area; and 
a polarizer 54 disposed on the display panel 46 and including a polarizer layer  (see Fig. 22), 
wherein the polarizer layer has a polarization area 100 and a transmission area 96 [an unpolarized region such as region 96 that is free of polarizing material and that therefore may form a transparent window for display 14] overlapping the first area with at least a portion of the transmission area comprising a non-polarization portion.  
Regard to claim 14, Chen discloses the electronic device, wherein the non-polarization portion has a light transmittance substantially equal to or greater than about 80% [upper polarizer 54 of FIG. 5 may be provided with transparent regions that are unpolarized and that therefore exhibit high transmittance (e.g., 80% or more, 90% or more, etc.) [0047]].  

Regard to claim 15, Chen discloses the electronic device, wherein the polarizer layer comprises: 
an elongated film member, a light-absorbing material adsorbed to the film member [an elongated film and a light-absorbing material [dichroic dye such as iodine] adsorbed to the elongated film [Film 102 may be formed from a stretched polymer such as stretched polyvinyl alcohol (PVA) and may therefore sometimes be referred to as a PVA layer. A dichroic dye such as iodine 104 or dichroic organic pigments may be placed on the stretched PVA film to provide polarizer 54 with the ability to polarizer light. When layer 102 is coated with iodine 104, iodine molecules align with the stretched film and form the polarizer [0052]], 
the step of irradiating of the laser beam comprises detaching (removing) the light-absorbing material [a laser cutting tool physically removing part of polarizer 54 may be used to form opening 132 in polarizer [0068]], and 
the non-polarization portion 96 of the transmission area is a portion 
wherein the light-absorbing material is detached (removed) from the film member [a laser cutting tool physically removing part of polarizer 54 may be used to form opening 132 in polarizer [0068]].  

Regard to claim 16, Chen discloses the electronic device, wherein the light-absorbing material comprises at least one of iodine and dichroic dye [Film 102 may be formed from a stretched polymer such as stretched polyvinyl alcohol (PVA) and may therefore sometimes be referred to as a PVA layer. A dichroic dye such as iodine 104 or dichroic organic pigments may be placed on the stretched PVA film to provide polarizer 54 with the ability to polarizer light. When layer 102 is coated with iodine 104, iodine molecules align with the stretched film and form the polarizer [0052]].
Regard to claim 17, Chen discloses the electronic device, wherein the transmission area comprises: a plurality of non-polarization portions; and a polarization portion at least partially surrounding the non-polarization portions as shown in Fig. 7.  

Regard to claim 18, Chen discloses the electronic device, wherein the display panel comprises 
a pixel layer 90 comprising a plurality of light emitting areas [an array of display pixels 90. Display pixels 90 may be used in displaying images to viewer 48 (FIG. 5) during operation of device 10] and 
a non-light-emitting area [opening 94] at least partially surrounding the plurality of light emitting areas (see Fig. 6B), and the non-polarization portions 96 to overlap at least a portion of the non-light-emitting area.  

Regard to claim 19, Chen discloses the electronic device, wherein the electronic module comprises a camera module [Light-based component 92 (i.e., a camera, a light sensor, a light emitter, or other component) [0048]].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20150131035) in view of Ishi et al. (CN 102129134).
Chen fails to disclose the electronic device further comprising: a window disposed on the polarizer; and an adhesive layer disposed between the polarizer and the window.  

    PNG
    media_image2.png
    132
    555
    media_image2.png
    Greyscale

Ishi et al. teach the electronic device further comprising: a window 40 disposed on the polarizer 14; and an adhesive layer 30 disposed between the polarizer and the window.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method as Chen disclosed further comprising: a window disposed on the polarizer; and an adhesive layer disposed between the polarizer and the window for providing bonding process of front window in front of the display panel in order to protect the display panel [0001] as Ishi et al. taught.

Claims 1, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20150131035) in view of Lee et al. (US 20160299272).

    PNG
    media_image3.png
    413
    772
    media_image3.png
    Greyscale

Regard to claim 1, Chen discloses a method of manufacturing an electronic device, the method comprising the steps of 
providing a display panel [display layers 46']; 
providing a polarizer 54 including a polarizer layer [a polarizer film (layer) 102such as PVA layer 102 coated with dye 104, compensation layers 110, and TAC layer 131] at an outermost layer thereof on the display panel; 
irradiating a laser beam onto a portion of the polarizer layer [material removal tool 130 a laser cutting tool for physically removing part of polarizer 54 may be used to form opening 132 in polarizer 54 [0068]]; and 
providing [a transparent polymer material 136 (e.g., ultraviolet light curable adhesive) may be used to fill opening 132] onto the portion of the polarizer layer irradiated with the laser beam.  

However, Chen fails to disclose the method of manufacturing an electronic device, the method comprising the steps of providing a substantially neutral solution having a temperature from about 50C to about 400C onto the portion of the polarizer layer irradiated with the laser beam.

Lee et al. teach the method of forming a depolarized area by locally bringing a bleaching solution into contact with some areas of the polarizer [0051]; a method of additionally adding a viscosity agent may be preferably used in order to have the bleaching solution viscosity satisfy the above-mentioned range [0052].  The viscosity agent is not limited as long as it has low reactivity and is capable of increasing the viscosity of a solution, however, including one or more types selected from the group consisting of, for example, a polyvinyl alcohol-based resin, a polyvinyl acetoacetate-based resin, an acetoacetyl group-modified polyvinyl alcohol-based resin, a butenediol vinyl alcohol-based, a polyacrylamide-based and a polyethylene glycol-based is more preferable [0053]. Meanwhile, the temperature of the treatment bath is preferably maintained at approximately 25°C to 40°C. When the temperature of the treatment bath is low of being less than 25°C, dyeing efficiency may decrease, and when the temperature is too high of being greater than 40°C, the amount of iodine used may increase due to the increased sublimation of iodine [0035].  Thus it is obvious that the method of manufacturing an electronic device, the method comprising the steps of providing a substantially neutral solution having a temperature from about 50C to about 400C onto the portion of the polarizer layer irradiated with the laser beam.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method as Chen disclosed comprising the steps of providing a substantially neutral solution having a temperature from about 50C to about 400C onto the portion of the polarizer layer irradiated with the laser beam for enhanced transmittance [0087] as Lee et al. taught.
Regard to claim 6, Chen discloses, wherein the neutral solution comprises a water.  
[Herein, water is generally used as a solvent used in the solution of the crosslinking bath, however, an organic solvent having compatibility with water may be added in a moderate amount, and the crosslinking agent may be added in 0.5 parts by weight to 5.0 parts by weight with respect to 100 parts by weight of the solvent. Herein, when the crosslinking agent is included in less than 0.5 parts by weight, the strength of the polyvinyl alcohol-based film may decrease in water due to the lack of crosslinking in the polyvinyl alcohol-based film, and when included in greater than 5.0 parts by weight, the elongation property of the polyvinyl alcohol-based film may be degraded due to excess crosslink formation [0038]. As the solvent, water such as distilled water is preferably used. In addition, alcohol solvents may be additionally mixed thereto and used as the solvent. While not being limited thereto, methanol, ethanol, butanol, isopropyl alcohol and the like may be mixed and used as an example [0046]].

Regard to claims 7-8, Chen disclose the method, wherein the polarizer layer comprises 
an elongated film and a light-absorbing material [dichroic dye such as iodine] adsorbed to the elongated film [Film 102 may be formed from a stretched polymer such as stretched polyvinyl alcohol (PVA) and may therefore sometimes be referred to as a PVA layer. A dichroic dye such as iodine 104 or dichroic organic pigments may be placed on the stretched PVA film to provide polarizer 54 with the ability to polarizer light. When layer 102 is coated with iodine 104, iodine molecules align with the stretched film and form the polarizer [0052]], 
the step of irradiating of the laser beam comprises detaching (removing) the light-absorbing material [a laser cutting tool physically removing part of polarizer 54 may be used to form opening 132 in polarizer [0068]]. 

However, the step of providing of the neutral solution comprises extracting the detached light-absorbing material.  Lee et al. teach the method, wherein the polarizer layer comprises the step of providing of the neutral solution comprises extracting the detached light-absorbing material as reasoning in claim 1 above.

    PNG
    media_image4.png
    224
    458
    media_image4.png
    Greyscale

Regard to claim 9, Chen disclose the method, wherein the display panel [the display layers 46'] comprises: a first area defining a hole [opening 94]; and a second area surrounding at least a portion of the first area, with the portion of the polarizer layer irradiated with the laser beam overlapping the first area.  

Regard to claim 10, Chen disclose the method, wherein the step of irradiating the laser beam onto the portion of the polarizer layer comprises patterning the portion of the polarizer layer to create a plurality of non-polarization portions and a polarization portion at least partially surrounding the non-polarization portions.  

Regard to claim 12, Chen disclose the method, wherein other films may be laminated to film 102 if desired. For example, lower film(s) 110 may be formed from one or more compensation films 110A and 110B (i.e., birefringent films such as cyclic olefin polymer films that help enhance off-axis viewing performance for display 14). Interposed adhesive layers may be used to hold some or all of the layers of material in polarizer 54 and other portions of display 14 together. Therefore, the method, wherein the polarizer comprises a polarizing plate that includes: the polarizer layer 102 and a protective layer (110A considers as the protective layer) disposed under the polarizer layer 102; and a retarder 110B disposed under the protective layer.  

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20150131035) in view of Lee et al. (US 20160299272) as applied to claim 1 and further view Yuji et al. (JP 2015075746).

Chen fail to disclose the method, wherein the laser beam has a wavelength substantially equal to or greater than about 340 nm and substantially equal to or smaller than about 810 nm (claim 2).
Yuji et al. teach the method, wherein the laser beam has a wavelength of 532nm in substantially equal to or greater than about 340 nm and substantially equal to or smaller than about 810 nm.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method as Chen disclosed, wherein the laser beam has a wavelength substantially equal to or greater than about 340 nm and substantially equal to or smaller than about 810 nm for performed high, and local fine processing as Lee et al. taught.

3.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20150131035) in view of Lee et al. (US 20160299272) as applied to claim 1 and further view Thayer et al. (US 20190018143).

Chen fail to disclose the features of claims 2-4.

Thayer et al. teach the method, wherein 
Claim 2:	the laser beam has a wavelength of 532nm in substantially equal to or greater than about 340 nm and substantially equal to or smaller than about 810 nm [0119] and [0161].
Claim 3:	the laser beam comprises a continuous wave laser beam [0100].  
Claim 4:	the laser beam comprises a pulse laser beam having a pulse width of a nanosecond or longer [0100].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method as Chen disclosed with the features of claims 2-4 for remote measurement of shallow depths in semi-transparent media [0007] as Thayer et al. taught.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20150131035) in view of Lee et al. (US 20160299272) as applied to claims 1 and further view Ning et al. (WO 2019227835).
Chen fail to disclose the method, wherein the laser beam has an output substantially equal to or greater than about 0.5W and equal to or smaller than about 10W.  

Ning et al. teach the method, wherein the laser beam has an output power of 3W, which is substantially equal to or greater than about 0.5W and equal to or smaller than about 10W.   
 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method as Chen disclosed, wherein the laser beam has an output substantially equal to or greater than about 0.5W and equal to or smaller than about 10W for performing micro-area laser processing on the polarized piezoelectric material to induce de-polarization of the micro-area.

4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20150131035) in view of Lee et al. (US 20160299272) as applied to claims 1, 10 and further view Masahiro et al. (CN 106662689).

Chen fails to disclose the method, wherein the non-polarization portions are made by laser  beams emitted from a plurality of light sources. 

Masahiro et al. teach the method, wherein the non-polarization portions are made by laser  beams emitted from a plurality of light sources [laser irradiation can be performed by any proper manner. For example, it can use multiple laser sources is configured using the predetermined pattern of laser irradiation device to irradiation].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method as Chen disclosed, wherein the non-polarization portions are made by laser  beams emitted from a plurality of light sources for used as XY plotter device to irradiate the light source moves as Masahiro et al. taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Martin et al. (US 20170358163) disclose the liquid crystal display device comprising the second cushion material 10B which is formed in an annular shape to surround the upper polarizer 5 is arranged on a periphery of the opening portion 19A of the frame member 19, and a cover film on the tacky adhesive material 7 is peeled off and the resin film 6 is adhered to the upper polarizer 5 using the tacky adhesive material 7.

Mathew et al. (KR 20120046035) disclose polarizer 62 including a polarizer layer, such as PVA layer 68, and TAC layers, such as TAC layers 66, 70, or other optical films. Polarizer 62 may be attached to color filter layer 60 (eg, using an adhesive). An opaque masking layer 138 may be formed on the surface of the TAC layer 70. The opening 140 can be aligned with the window 112 in the polarizer 62. The cover film 72 may be attached to the outer surface of the TAC layer 70 (eg, to form the outermost surface of the display module 40).

Naoyuki (WO 2020091065) discloses  the polarizer 10 which is a main component of the polarizing film 12. The width of the depolarized region from the cut end face is called depolarization width. FIG. 4A and FIG. 4B show optical microscope images showing the depolarization width when the cut end surface in the direction perpendicular to the light absorption axis of the polarizer is viewed in plan under crossed Nicols transmitted illumination. FIG. 4A shows an example of a polarizing film in which depolarization due to color loss has not occurred, while FIG. 4B shows an example of a polarizing film in which depolarization has occurred by performing a reliability test in a high temperature and high humidity environment.  In FIG. 4B, the cut edge of the polarizing film 12 is indicated by reference numeral 12a, and color loss occurs in the region from the cut edge 12a to the width 12b. The width 12b of this region is the depolarization width.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871